Motion by petitioner-respondent Town of Hempstead: “(i) For an order pursuant to section 670.5 of the Rules of this Court to amend the decision and order of this Court, [both] dated April 6, 1981, so as to direct that this matter is remitted for further proceedings wherein Special Term shall determine (a) the value of the taken land (other than that improved by six dwellings) in a manner which reflects its devotion to use for beach club purposes, and (b) the value of the beach club structures in a manner which will compensate Claimant-Appellant for the reasonable reproduction value of the structures less depreciation and less an allowance which reflects the economic obsolescence and unprofitability of such structures, and (ii) For an order pursuant to CPLR section 5602 (b) (1) and section 670.7 of the Rules of this Court granting the Town of Hempstead leave to appeal to the Court of Appeals from the order of this court, dated April 6,1981, or from such order as it may be amended if the aforesaid motion to amend is granted.” Motion denied insofar as it seeks leave to amend the decision and order of this court; motion granted insofar as it seeks leave to appeal to the Court of Appeals from the order dated April 6,1981. In our opinion, certain questions of law have arisen which ought to be reviewed by the Court of Appeals. The following question is certified: “Was the order of this court dated April 6,1981 properly made?” Hopkins, J. P., Gibbons and Weinstein, JJ., concur.